******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    BRISTOL BOARD OF EDUCATION v. STATE
      BOARD OF LABOR RELATIONS ET AL.
                 (AC 37564)
            DiPentima, C. J., and Alvord and West, Js.
       Argued February 16—officially released June 21, 2016

(Appeal from Superior Court, judicial district of New
              Britain, Schuman, J.)
  William R. Connon, with whom, on the brief, was
Zachary D. Schurin, for the appellant (plaintiff).
  Harry B. Elliott, Jr., general counsel, for the appellee
(named defendant).
  J. William Gagne, Jr., with whom, on the brief, was
Kimberly A. Cuneo, for the appellee (defendant
AFSCME, Council 4, Local 2267).
                        Opinion

   ALVORD, J. The plaintiff, the Bristol Board of Educa-
tion (school board), appeals from the judgment of the
Superior Court affirming the decision of the defendant
State Board of Labor Relations (labor board), sustaining
the complaint brought by the defendant Local 2267 of
Council 4, American Federation of State, County and
Municipal Employees (union) against the school board.
The school board argues that the court erred in
affirming the labor board’s decision that the school
board violated General Statutes § 7-470 (a) (4) of the
Municipal Employee Relations Act (act) by failing to
abide by ground rules that were agreed upon at the
commencement of successor contract negotiations.
The labor board concluded that the school board’s nego-
tiating committee did not comply with the agreed upon
ground rules after reaching a mediated tentative
agreement with the union regarding the outsourcing of
food service operations.
   The school board claims that the trial court erred by
(1) not finding that the ground rules were inapplicable,
as a matter of law, to the mediated tentative agreement
on food service operations, (2) not finding that the
school board did not intend for the ground rules of the
successor collective bargaining agreement to apply to
midterm bargaining over issues regarding food service
operations, and (3) concluding that the labor board
appropriately interpreted the agreed upon ground rules
to require the negotiating committees to unanimously
recommend ratification of the mediated tentative
agreement regarding food service operations to their
respective constituents. We affirm the judgment of the
trial court.
   The school board was an employer within the mean-
ing of the act, and the union was the exclusive bar-
gaining representative of the school board’s cafeteria
employees. Beginning on July 1, 2009, the school board
and the union were parties to a collective bargaining
agreement that was scheduled to expire on June 30,
2013.1 On February 27, 2013, the school board’s human
resources director sent a letter to the union president
seeking to initiate negotiations on a successor
agreement. In the same letter, the school board’s human
resources director disclosed that, due to budget con-
straints, the school board wanted to have the ability to
outsource food service operations. The 2009 contract
had prohibited outsourcing: ‘‘There shall be no subcon-
tracting or outsourcing of food service operations dur-
ing the term of this Agreement . . . .’’
   The parties commenced new contract negotiations
in May, 2013. Each party identified a negotiating com-
mittee consisting of seven representatives. The school
board’s negotiating committee included four school
board members. At the outset, the parties agreed to a
set of ground rules that would govern their conduct as
they negotiated a new agreement. Paragraph 9 of the
agreed upon ground rules stated: ‘‘When a tentative
agreement is reached on the entire contract, it shall be
reduced to writing and presented for ratification by the
full Board and the Union. Both parties agree that any
tentative agreement reached at the table shall be recom-
mended to their respective constituents for ratifi-
cation.’’
  By July, 2013, representatives for the school board
and union had not reached an agreement as it pertained
to food service operations. Under the midterm bar-
gaining rules of the act, the parties initiated binding
arbitration proceedings only as to the issue of outsourc-
ing food service operations.2 In a joint stipulation, the
parties submitted their initial positions on the food ser-
vice operation issue. The school board sought contrac-
tual language stating: ‘‘The Board shall have the right
to subcontract or outsource food service operations if
and when it deems it to be in the best interest of the
Bristol Public Schools to do so.’’ The union requested
that the collective bargaining agreement be silent as to
the outsourcing of food service operations.
   In an effort to reach a mutual agreement and avoid the
imposition of an arbitration panel decision, the parties
simultaneously entered into mediation with respect to
the food service operations. On August 14, 2013, with
the assistance of a state mediator, the negotiating com-
mittees for the parties reached a tentative agreement
that was memorialized in writing. The mediated tenta-
tive agreement included union concessions as to cafete-
ria employee benefits and stated in relevant part that
there would be ‘‘[n]o contract language on cafeteria
layoff/outsourcing’’ and ‘‘[n]o other cafeteria – specific
changes shall be proposed in negotiations over a succes-
sor collective bargaining agreement.’’3 The representa-
tives of each party presented the mediated tentative
agreement to their respective constituents for final
approval.
  The union’s membership was the first to vote on the
mediated tentative agreement. The union ratified the
mediated tentative agreement and notified the school
board. On September 5, 2013, the school board met
in executive session to discuss the mediated tentative
agreement. The school board’s human resources direc-
tor testified before the labor board that three of the
school board members who served on the negotiating
committee recommended to their fellow school board
members that they ratify the mediated tentative
agreement. During the same session, school board
member Larry Amara, who also served on the negotiat-
ing committee, stated that he was ‘‘ ‘having trouble’ ’’
with the mediated tentative agreement. At no time dur-
ing the school board meeting did he affirmatively
endorse ratification of the mediated tentative
agreement. The school board convened into public ses-
sion and voted five to four to reject the mediated tenta-
tive agreement. Amara was among the board members
who voted against the mediated tentative agreement.
The three other school board members who served on
the negotiating committee voted to approve the medi-
ated tentative agreement.
   After the school board voted against ratification of
the mediated tentative agreement, the union filed a com-
plaint with the labor board.4 The union alleged that the
board had violated § 7-470 (a) (4)5 when it failed to ratify
the mediated tentative agreement. More specifically, the
union argued that Amara’s actions violated the parties’
ground rules and thus constituted a failure to bargain
in good faith as required by the statute. The labor board
concluded that Amara’s actions violated the ground
rules that were agreed to on May 28, 2013, because
Amara did not recommend ratification of the mediated
tentative agreement and he voted against ratification.
The labor board found that: ‘‘The parties signed the
[mediated] tentative agreement with the mutual intent
that each would present and recommend it to their
respective constituents pursuant to paragraph 9 of the
May 28, 2013 ground rules.’’ The labor board concluded:
‘‘Ground rules for collective bargaining negotiations are
a mandatory subject of bargaining and the taking of
unilateral action inconsistent with a mutually agreed
upon ground rule constitutes a refusal to bargain in
good faith and a prohibited practice. . . . The School
Board violated the mutually agreed upon ground rules
and the Act when members of its bargaining committee
failed to recommend approval of a tentative
agreement.’’ The labor board ordered that the school
board implement the terms and conditions of the August
14, 2013 mediated tentative agreement.6
   The school board appealed the labor board’s decision
to the trial court, Schuman, J. The school board first
argued that its negotiating committee members were
not required to recommend ratification. In support of
its argument, the school board claimed that the agreed
upon ground rules were not applicable as a matter of
law to the mediation resulting in the tentative
agreement and substantial evidence was not presented
to support the labor board’s conclusion that the parties
had mutually intended for the ground rules to apply
under these mediation circumstances. However, this
argument contradicted language used by the very same
school board in a posthearing brief filed with the labor
board: ‘‘Pursuant to the parties’ ground rules, the tenta-
tive agreement was recommended to the full Bristol
Board of Education by the Chairperson of the Negotiat-
ing Committee, the Chairperson of the Bristol Board,
and the Human Resources Director.’’ (Emphasis
added.) The trial court concluded that the school
board’s claims could not be reviewed because they had
not been raised before the labor board. These claims
were dismissed.
   The school board also challenged the labor board’s
interpretation of the ground rules requiring the negotiat-
ing committee members to unanimously recommend
and vote in favor of ratification of the mediated tentative
agreement. At the administrative hearing, the labor
board had rejected this argument and concluded: ‘‘Con-
strued in the context of the ground rules as a whole,
paragraph 9 imposes the obligation to recommend a
tentative agreement upon each party’s entire negotiat-
ing committee and, as such, unanimity is required.’’ The
trial court affirmed the labor board’s interpretation of
the ground rules after finding that its conclusion was
consistent with its past decisions and therefore ‘‘not
unreasonable, arbitrary, illegal or an abuse of discre-
tion.’’ The trial court affirmed the labor board’s decision
and dismissed the appeal. This appeal followed.
                              I
   The school board claims on appeal that the labor
board committed plain error by finding that the parties’
agreed upon ground rules could, as a matter of law,
continue to apply to negotiations regarding food service
operations even after the issue was submitted to arbitra-
tion. The trial court declined to consider whether the
agreed upon ground rules applied to the negotiations
once arbitration commenced because the claim was not
raised before the labor board.7 The school board invites
us to review its claim under the plain error doctrine
or, in the alternative, requests that we exercise our
supervisory power to reach its claim. We conclude that
plain error review is not warranted in the present case
nor do the specific circumstances of this case justify
the exercise of our supervisory power.
    At the outset we set forth the standard of review.
‘‘[J]udicial review of an administrative agency’s action
is governed by the Uniform Administrative Procedure
Act (UAPA), General Statutes § 4-166 et seq., and the
scope of that review is limited. . . . When reviewing
the trial court’s decision, we seek to determine whether
it comports with the [UAPA]. . . . The court’s ultimate
duty is only to decide whether, in light of the evidence,
the [agency] has acted unreasonably, arbitrarily, ille-
gally, or in abuse of [its] discretion.’’ (Internal quotation
marks omitted.) AFSCME, AFL-CIO, Council 4, Local
2405 v. Norwalk, 156 Conn. App. 79, 85–86, 113 A.3d
430 (2015).
                             A
   We begin with the school board’s claim of plain error.
‘‘[The plain error] doctrine, codified at Practice Book
§ 60-5, is an extraordinary remedy used by appellate
courts to rectify errors committed at trial that, although
unpreserved, are of such monumental proportion that
they threaten to erode our system of justice and work
a serious and manifest injustice on the aggrieved party.
[T]he plain error doctrine . . . is not . . . a rule of
reviewability. It is a rule of reversibility. That is, it is a
doctrine that this court invokes in order to rectify a
trial court ruling that, although either not properly pre-
served or never raised at all in the trial court, nonethe-
less requires reversal of the trial court’s judgment, for
reasons of policy. . . . In addition, the plain error doc-
trine is reserved for truly extraordinary situations [in
which] the existence of the error is so obvious that it
affects the fairness and integrity of and public confi-
dence in the judicial proceedings. . . . Plain error is a
doctrine that should be invoked sparingly. . . .
Implicit in this very demanding standard is the notion
. . . that invocation of the plain error doctrine is
reserved for occasions requiring the reversal of the
judgment under review. . . .
   ‘‘An appellate court addressing a claim of plain error
first must determine if the error is indeed plain in the
sense that it is patent [or] readily discernable on the
face of a factually adequate record, [and] also . . .
obvious in the sense of not debatable. . . . This deter-
mination clearly requires a review of the plain error
claim presented in light of the record. . . . [An appel-
lant] cannot prevail under [the plain error doctrine]
. . . unless he demonstrates that the claimed error is
both so clear and so harmful that a failure to reverse the
judgment would result in manifest injustice.’’ (Citations
omitted; emphasis in original; internal quotation marks
omitted.) State v. Sanchez, 308 Conn. 64, 76–78, 60 A.3d
271 (2013).
   After a careful review of the record, we conclude
that the circumstances of this case are not appropriate
for the plain error doctrine. During the labor board
hearing, the school board did not argue that the parties’
agreed upon ground rules did not, as a matter of law,
continue to apply to negotiations regarding food service
operations even after the issue was submitted to arbitra-
tion. Instead, the school board chose to argue that its
actions were in accordance with the ground rules. This
court repeatedly has frowned upon rescuing failed trial
strategies by way of the plain error doctrine. Mozell v.
Commissioner of Correction, 291 Conn. 62, 73, 967 A.2d
41 (2009); State v. Ortiz, 71 Conn. App. 865, 875, 804
A.2d 937, cert. denied, 261 Conn. 942, 808 A.2d 1136
(2002); see Clougherty v. Clougherty, 131 Conn. App.
270, 274–75, 26 A.3d 704, cert. denied, 302 Conn. 948, 31
A.3d 383 (2011). We decline to apply this extraordinary
remedy to permit an advocate to revisit its selection of
litigation strategy.8
                              B
    The exercise of this court’s supervisory power is
equally inapplicable to the circumstances of this case.
‘‘It is well settled that [a]ppellate courts possess an
inherent supervisory authority over the administration
of justice. . . . The exercise of our supervisory powers
is an extraordinary remedy to be invoked only when
circumstances are such that the issue at hand, while
not rising to the level of a constitutional violation, is
nonetheless of utmost seriousness, not only for the
integrity of a particular trial but also for the perceived
fairness of the judicial system as a whole.’’ (Internal
quotation marks omitted.) In re Yasiel R., 317 Conn.
773, 789, 120 A.3d 1188 (2015).
   ‘‘[T]he rule invoking our use of supervisory power is
one that, as a matter of policy, is relevant to the per-
ceived fairness of the judicial system as a whole, most
typically in that it lends itself to the adoption of a proce-
dural rule that will guide lower courts in the administra-
tion of justice in all aspects of the [adjudicatory]
process. . . . Indeed, the integrity of the judicial sys-
tem serves as a unifying principle behind the seemingly
disparate use of [this court’s] supervisory powers.’’
(Citation omitted; internal quotation marks omitted.)
Id., 790.
   The school board’s unpreserved claim does not impli-
cate the integrity of the underlying trial or the perceived
fairness of the judicial system as a whole. At the hearing
before the labor board, the school board argued that
mutual intent did not exist between the parties as to
the terms of the mediated tentative agreement regarding
food service operations, and alternatively, that the nego-
tiating committee had satisfied the recommendation
requirement of the ground rules because three members
recommended ratification. These arguments were in
sharp contrast to the school board’s argument to the
trial court that the ground rules could not, as a matter
of law, apply to the mediated tentative agreement. As
the trial court noted: ‘‘It is thus apparent that the [school
board] has simply changed its theories for purposes of
this appeal.’’ These are not the exceptional circum-
stances that justify deviation from the general rule that
an unpreserved claim will not be reviewed.
                             II
   The school board also claims that substantial evi-
dence did not exist to support the labor board’s factual
finding that the school board intended to be bound by
the ground rules in the situation of a tentative
agreement that did not cover the entire successor col-
lective bargaining agreement. The school board con-
tends that its ratification vote on the mediated tentative
agreement was voluntary and not covered under the
ground rules. This claim was raised before the trial
court. The trial court dismissed this claim because it
too was not raised at the hearing before the labor
board.9 Our review of the record reveals that the school
board failed to raise this claim before the labor board.
Therefore, we too decline to review it.
  Our rules of practice concerning unraised claims also
apply to appeals from administrative proceedings. Fer-
raro v. Ridgefield European Motors, Inc., 313 Conn.
735, 759, 99 A.3d 1114 (2014). ‘‘Practice Book § 60-5
provides in relevant part that [t]he court shall not be
bound to consider a claim unless it was distinctly raised
at the trial or arose subsequent to the trial. The court
may in the interests of justice notice plain error not
brought to the attention of the trial court. . . . Indeed,
it is the appellant’s responsibility to present such a
claim clearly to the trial court so that the trial court
may consider it and, if it is meritorious, take appropriate
action. That is the basis for the requirement that ordi-
narily [the appellant] must raise in the trial court the
issues that he intends to raise on appeal. . . . For us
[t]o review [a] claim, which has been articulated for
the first time on appeal and not before the trial court,
would result in a trial by ambuscade of the trial judge.
. . . We have repeatedly indicated our disfavor with
the failure, whether because of a mistake of law, inatten-
tion or design, to object to errors occurring in the course
of a trial until it is too late for them to be corrected,
and thereafter, if the outcome of the trial proves unsatis-
factory, with the assignment of such errors as grounds
of appeal.’’ (Internal quotation marks omitted.) Id.,
758–59.
   ‘‘A party to an administrative proceeding cannot be
allowed to participate fully at hearings and then, on
appeal, raise claims that were not asserted before the
board. We have made it clear that we will not permit
parties to anticipate a favorable decision, reserving a
right to impeach it or set it aside if it happens to be
against them, for a cause which was well known to
them before or during the trial.’’ (Internal quotation
marks omitted.) Dragan v. Connecticut Medical Exam-
ining Board, 223 Conn. 618, 632, 613 A.2d 739 (1992).
   The school board first raised this claim before the
trial court. Despite participating fully in the hearing
before the labor board, the school board did not claim
that the parties lacked mutual intent for the ground
rules to apply in the circumstances underlying this
appeal. Instead, the school board argued that its actions
were consistent with the ground rules. The school board
has not offered a compelling reason as to why this claim
should now be reviewed by this court, and further we
find no plain error present. We decline to review the
claim.
                            III
  Finally, the school board argues that ‘‘the trial court
erred when it upheld the agency’s interpretation of the
ground rules . . . to require unanimity.’’10 The labor
board concluded that the school board’s negotiating
committee was required by the ground rules to unani-
mously recommend the mediated tentative agreement.
The trial court found that this conclusion was consistent
with the labor board’s past decisions and therefore was
not unreasonable, arbitrary, illegal, or an abuse of dis-
cretion. We agree with the trial court.
   ‘‘[R]eview of an administrative agency decision
requires a court to determine whether there is substan-
tial evidence in the administrative record to support
the agency’s findings of basic fact and whether the
conclusions drawn from those facts are reasonable.
. . . Neither this court nor the trial court may retry the
case or substitute its own judgment for that of the
administrative agency on the weight of the evidence or
questions of fact. . . . Our ultimate duty is to deter-
mine, in view of all of the evidence, whether the agency,
in issuing its order, acted unreasonably, arbitrarily, ille-
gally or in abuse of its discretion.’’ (Internal quotation
marks omitted.) Board of Education v. State Board of
Labor Relations, 299 Conn. 63, 72, 7 A.3d 371 (2010).
    ‘‘Judicial review of the conclusions of law reached
administratively is . . . limited. . . . Conclusions of
law reached by the administrative agency must stand
if the court determines that they resulted from a correct
application of the law to the facts found and could
reasonably and logically flow from such facts.’’ (Cita-
tions omitted; internal quotation marks omitted.) Bar-
nett v. Board of Education, 232 Conn. 198, 207–208,
654 A.2d 720 (1995).
  ‘‘A contract must be construed to effectuate the intent
of the parties, which is determined from the language
used interpreted in the light of the situation of the
parties and the circumstances connected with the trans-
action.’’ (Internal quotation marks omitted.) Office of
Labor Relations v. New England Health Care Employ-
ees Union, District 1199, AFL-CIO, 288 Conn. 223,
231, 951 A.2d 1249 (2008). ‘‘In ascertaining intent, we
consider not only the language used in the contract but
also the circumstances surrounding the making of the
contract, the motives of the parties and the purposes
which they sought to accomplish.’’ (Internal quotation
marks omitted.) Barnard v. Barnard, 214 Conn. 99,
109–110, 570 A.2d 690 (1990).
   The labor board did not act unreasonably by conclud-
ing that the ground rules required the negotiating com-
mittees to unanimously recommend the mediated
tentative agreement to their respective constituencies.
It is undisputed that the agreed upon ground rules did
not specify that unanimous recommendation of a medi-
ated tentative agreement by the respective negotiating
committees was required. However, the lack of elabora-
tion as to what was meant by the term ‘‘recommended,’’
required that the labor board construe the parties’ inten-
tions in order to decide the case, and the school board
did not claim before the labor board that the parties
lacked mutual intent for the ground rules to apply to
the mediated tentative agreement.
  Sufficient evidence was presented to the labor board
for it to conclude that school board member Amara
did not endorse ratification of the mediated tentative
agreement and, in fact, he expressed that he was ‘‘ ‘hav-
ing trouble with it.’ ’’ The labor board interpreted this
as an expression of dissent. This conclusion was sup-
ported by the fact that Amara subsequently voted
against ratifying the mediated tentative agreement.
   The labor board relied on a past decision to conclude
that the school board had violated the ground rules
when Amara failed to recommend ratification of the
mediated tentative agreement. In In re Guilford, Conn.
Board of Labor Relations Decision No. 2858 (October
29, 1990) p. 8, the labor board found that a union had
violated similar ground rules11 regarding recommenda-
tion of a tentative agreement because each union negoti-
ating committee member, individually, failed to
exercise the ‘‘joint duty of the negotiating committees’
members to recommend ratification of the contract
. . . .’’ In that case the labor board emphasized the
purpose behind adherence to the ground rule: ‘‘[C]ollec-
tive bargaining is a difficult process and agreements
are rarely easy to obtain. . . . [This ground rule] . . .
was obviously calculated to provide any tentative
agreement reached by the parties with the best possible
opportunity to be ratified by requiring each of the nego-
tiating committees to recommend it to their respective
constituents.’’ (Internal quotation marks omitted.) Id.,
7. In view of the evidence presented, the labor board
did not act unreasonably, arbitrarily, illegally or in abuse
of its discretion by concluding that the school board
had violated the ground rules when its negotiating com-
mittee did not unanimously recommend ratification of
the mediated tentative agreement.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The collective bargaining agreement was written to be effective through
June 30, 2012. On June 23, 2011, the board and the union agreed to extend
the agreement until June 30, 2013. The union represented many of the school
board’s nonteacher employees including cafeteria employees.
  2
    Midterm bargaining refers to the negotiation of a specific issue that
occurs during the term of an existing collective bargaining agreement. L.
Bingham, ‘‘Mid-Term Bargaining Disputes and Binding Interest Arbitration
for Public Sector Employees,’’ 17 Conn. L. Rev. 365, 366 (1985). ‘‘Mid-term
bargaining disputes may stem from an employer’s effort to change an existing
practice that affects a major term or condition of employment (such as
wages, benefits, or hours), to subcontract work previously performed by
bargaining unit employees to some outside firm, or to close down an existing
facility.’’ Id., 366 n.7. In this case, the parties resorted to midterm bargaining
procedures as an effort to separate the food service outsourcing issue from
the overall negotiations on a successor collective bargaining agreement. In
a series of e-mails concerning the commencement of binding arbitration,
the school board’s lead negotiator stated, and the union’s representative
concurred: ‘‘The parties agree it is in their mutual interest to resolve the
outsourcing issue before concluding negotiations on the entire contract,
and hopefully well before the start of the next school year. We believe that
the mid-term bargaining approach offers the best way of accomplishing
that goal.’’
  3
    The mediated tentative agreement effectively prohibited the school board
from outsourcing food service operations. The school board stated in its
posthearing brief: ‘‘While the tentative agreement offered some concessions
from the cafeteria workers and savings to the [school] board, those savings
were not sufficient to offset the $300,000 deficit in the food service oper-
ations.’’
   4
     While the complaint was pending before the labor board, the arbitration
proceedings continued. In November, 2013, the union filed an application
for a temporary restraining order seeking to enjoin the arbitration proceed-
ings, but the court, Young, J., denied the application. On January 15, 2014,
prior to the judgment of the labor board, the arbitration panel awarded the
school board its last best offer. Pending the outcome of the labor board
hearing, the arbitration award allowed the school board to outsource food
service operations at its discretion.
   5
     General Statutes § 7-470 (a) (4) states in relevant part: ‘‘Municipal employ-
ers or their representatives or agents are prohibited from . . . refusing to
bargain collectively in good faith with an employee organization which has
been designated in accordance with the provisions of said sections as the
exclusive representative of employees in an appropriate unit . . . .’’
   6
     The labor board also dismissed as moot a petition filed by the school
board that sought a declaratory ruling that the proposed outsourcing of
food service operations was subject to arbitration before the state board
of mediation and arbitration. This petition was in response to the union’s
claim that arbitration of the outsourcing of food service operations issue
violated the constitutional rights of its members. The labor board’s decision
ordered the implementation of the terms and conditions of the mediated
tentative agreement that the parties reached through mediation instead of
the terms and conditions imposed by the arbitration panel’s award.
   7
     The school board did not raise the claim of plain error to the trial court.
   8
     Because we find that the plain error doctrine is wholly inappropriate to
save the school board from its voluntary strategic decision before the labor
board, we do not address whether this court may exercise plain error review
of an administrative agency’s decision.
   9
     The school board has not sought plain error review of this claim.
   10
      The school board has not specified whether it is addressing the labor
board’s conclusion that the negotiating committee was required to unani-
mously recommend the mediated tentative agreement or that the school
board members who served on the negotiating committee were required to
unanimously vote to ratify the mediated tentative agreement. After reviewing
the record, we find it unnecessary to reach the issue of whether the labor
board properly concluded that school board members who served on the
negotiating committee were required to vote to approve the mediated tenta-
tive agreement when the full school board voted on the agreement. The
labor board’s conclusion, that the school board members of the negotiating
committee did not unanimously recommend the mediated tentative
agreement to the school board, was sufficient to establish that the school
board had violated the ground rules and thus the act.
   11
      The labor board found: ‘‘Mutually agreed-upon ground rules for negotia-
tions were agreed to on November 24, 1987, and required, ‘upon overall
agreement between the parties, that the Town and the Union would recom-
mend the settlement to their constituent bodies.’ Furthermore, the ground
rules mandated that both the Union and the Town would be represented
by a Chief Spokesperson, who would be the only person authorized to make
proposals and reach tentative agreements.’’ In re Guilford, supra, Conn.
Board of Labor Relations Decision No. 2858, p. 2.